Name: Council Regulation (EEC) No 1345/90 of 14 May 1990 fixing the production aid for certain cereals sown in the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 90 Official Journal of the European Communities No L 134 / 9 COUNCIL REGULATION (EEC) No 1345 / 90 of 14 May 1990 fixing the production aid for certain cereals sown in the 1990/ 91 marketing year an amount which permits that objective to be attained without resulting in production out of proportion with the actual requirements of the Community market , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1340 / 90 ( 2 ), and in particular Article 10b ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas the objective of production aid for certain cereals provided for in Article 10b of Regulation (EEC) No 2727 /75 is to encourage the production of buckwheat , canary seed and millet in the Community as an alternative to the production of surplus cereals ; whereas the aid must be of Article 1 The production aid for buckwheat , canary seed and millet provided for in Article 10b of Regulation (EEC) No 2727 / 75 and sown during the 1990 / 91 marketing year shall be ECU 50 per hectare . Article 2 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (^ OJ No L 281,-1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal , ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p , 9 . ( 4 ) OJ No C 96 , 17 . 4 . 1990 . ( 5 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 .